Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
PRIORITY
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
INFORMATION DISCLOSURE STATEMENT
The listing of U.S. Patents and U.S. Patent Application Publications in the information disclosure statement filed March 18, 2020 complies with the relevant requirements, and has been considered.
The listing of foreign patent documents and non-patent literature documents in the March 18, 2020 IDS does not comply with 37 C.F.R. § 1.98(d) because the Applicant did not provide copies of those documents, and therefore, they have not been considered. The Applicant’s reliance on the exception in 37 C.F.R. § 1.98(d) is misplaced because this exception only applies when the earlier filed application “is relied on for an earlier effective filing date under 35 U.S.C. § 120.” 37 C.F.R. § 1.98(d)(1). Priority to the so-called “related” application no. 14/955,155 is not claimed, and therefore, the exception does not apply.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the analyzer in claims 1, 11, and 15, the selection module in claims 1 and 2, and the edition module in claims 1 and 7–10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 
CLAIM OBJECTIONS
The Office objects to claim 1 for having the following informality: on line 6 of claim 1, there is an extraneous space between the last word and the semicolon that must be deleted.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–10 and 15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim limitation “analyzer” in claims 1, 11, and 15 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to clearly link the corresponding structure, material, or acts to the function. Specifically, the written description says that the analyzer uses a classifier to classify the input any manner known to the skilled person,” including but not limited to one described in U.S. Patent Application Publication No. 2017/0109578 A1. 
Irrespective of whether U.S. Patent Application Publication No. 2017/0109578 A1 discloses the claimed analyzer’s process, the Applicant failed to clearly link the function for the claimed analyzer to a specific corresponding structure, material, and/or acts, because the Applicant described this process as being “performed by any manner known to the skilled person.” “Any manner known” is not a specific or distinct corresponding act for purposes of functional claiming under 35 U.S.C. § 112(f). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2–10 and 12–14 depend from either of the foregoing independent claims, and therefore are rejected for inheriting the indefinite limitations of their parent claims.
CLAIM REJECTIONS – 35 U.S.C. § 102
Claim 1
Moran discloses:
A computing device for hand-drawing elements, comprising: 
“Referring to FIG. 1, there is shown a block diagram of the gesture-based input system 10.” Moran col. 6 ll. 46–51.
an input surface for hand-drawing input elements including text and non-text elements; 
“A transparent pressure sensitive type drawing surface 14, i.e. touch panel, is attached onto the surface of CRT display 12.” Moran col. 6 ll. 46–51.
a display device for displaying a plurality of said input elements in digital ink, each input element being formed by at least one stroke of digital ink; 
As previously alluded to, the system 10 includes a CRT display 12. Moran col. 6 ll. 46–51. “The detected signal from touch detection circuit 18 is input to an X-Y detection circuit 20 which processes the input signal.” Moran col. 6 ll. 52–58. FIG. 2 illustrates a result of this data: “In FIG. 2 the user has created objects 34 and has selected these objects by drawing a freeform loop 32 around them.” Moran col. 7 ll. 21–22.

The system 10 further includes a “Gesture/Data Entry 43” module, configured to “receive data or command gestures,” and to distinguish strokes that are merely data (i.e., the claimed text) from strakes that are meant to be “a command gesture.” Moran col. 7 ll. 30–40. The strokes that are merely “data” fall within the scope of the claimed “text” because Moran explicitly discloses that strokes which are not command strokes may instead be text. See, e.g., Moran FIGS. 8–12 (illustrating handwritten text displayed on the screen). Moran’s command gestures fall within the scope of “non-text” because they are indeed not text. See Moran FIG. 5. 
a selection module operable to function according to the following selection modes to cause selection of at least one input element: 
Reference is now made to FIGS. 6 and 7, which illustrate modules of code, see Moran col. 4 ll. 42–46, that cause the system 10 to select handwritten elements the same way as claimed for reasons that will be explained below. As shown, “[a]t block 84, the system [] detects that a gesture is entered and performs an analysis on the shape of the gesture to categorize it as one of the gestures known to the system . . . . If the gesture is recognized, then the system determines whether the gesture is one for selecting desired data. At this point it is noted that the system also determines the type of selection gesture because the type of selection gesture determines whether the system performs a standard data operation or data operation within a structural context. The details of the type of selection gestures and their attributes however are discussed below with respect to the flowchart in FIG. 7.” Moran col. 10 ll. 5–18.
a first selection mode triggered by a first gesture with the input surface to select a predefined block; 
“If input is a structured selection gesture,” then “the system moves to block 132 and creates a new structured selection. (A structured selection gesture encloses information to be regarded according to one of the structural models. These gestures 
and a second selection mode triggered by a second gesture, 
If the input “is a freeform selection gesture then the system advances to block 128 and creates a new freeform loop and returns to block 100.” Moran col. 11 ll. 6–8.
different from the first gesture, 
The freeform selection gesture is different from the structured selection gesture because system 10 is specifically configured to determine “[i]f the input is not a freeform selection gesture,” in which case, the system 10 determines if the input is the structured selection gesture at decision diamond 114. Moran col. 11 ll. 14–15.
with the input surface 
As previously mentioned, all of the command gestures are drawn as strokes on the drawing surface 14. See Moran col. 7 ll. 30–40.
to define a selection area, causing selection of each input element contained at least partially within said selection area irrespective of the blocks predefined by the analyzer; 
“[A] selection made by freeform loop 56 [] is merely a selection of items for future operation having no regard for specifying and/or organizing such information according to any structural model.” Moran col. 8 ll. 29–32.
and an edition module for editing the at least one selected input element in a different manner depending on whether the first selection mode or the second selection mode is used.
“After the user selects an object or group of objects, he can drag them dynamically to the desired location. During dragging, the objects ‘stick’ to the pen or control device. Once the user terminates the drag operation (e.g., by lifting the pen), the objects stay in their new location. If the selection is freeform, then nothing further needs to be done. But if the selection is structured, then more has to be done to 
Claim 2
Moran discloses the computing device of claim 1, 
wherein the first gesture defines a selection position on the display device, wherein in the first mode selection, the selection module is configured to select said predefined block based on the selection position defined by the first gesture.
Two examples structured selection gestures that fall within the scope of claim 2 are Moran’s left bracket gesture and Moran’s underline gesture 75. “For example, the ends of a left bracket gesture ‘[‘ are projected horizontally to the right until some predetermined border is reached to terminate the projection. All of the data falling within the extension boundaries of the projected bracket gesture are selected . . . . In the case of the underline gesture 75, the system identifies the ‘line’ of text above or touching the underline, and selects the objects on the line that lies between the endpoints of the gesture.” Moran col. 8 ll. 20–28.
Claim 3
Moran discloses the computing device of claim 2, 
wherein in the first mode selection, selection of at least one predefined block is made based on the relative position of the selection position with respect to each predefined block displayed on the display device so that the predefined block closest to the selection position is selected.
“[T]he ends of a left bracket gesture ‘[‘ are projected horizontally to the right until some predetermined border is reached to terminate the projection. All of the data falling within the extension boundaries of the projected bracket gesture are 
Claim 4
Moran discloses the computing device of claim 1, 
wherein the first gesture is a tap gesture detected on the input surface.
In addition to the examples given above, another example of a structured selection gesture is Moran’s “type-in-point” command. “The user can position or reposition the type-in point either by making a dot gesture with a pen,” and “[i]f the dot is near characters, the system replaces the dot with a carat which is snapped into alignment with the nearby characters.” Moran col. 19 ll. 1–10.
Claim 6
Moran discloses the computing device of claim 1, 
wherein in the second selection mode, the second gesture causes generation of a stroke of digital ink on the display device.
“If the gesture is a command for selection then the system will identify the data defined by the selection at block 88, implement the operation of selection at block 89 and display the result of the implemented operation at block 90.” Moran col. 10 ll. 19–22.
Claim 10
Moran discloses the computing device of claim 1, 
wherein if at least one input element is selected using the second selection mode, the edition module is configured to force editing so that each input element is edited as text or so that each input element is edited as non-text.
Of the two optional alternatives in claim 10, Moran at least discloses the second alternative (force editing so that each input element is edited as non-text): “After the user selects an object or group of objects, he can drag them dynamically to the desired location. During dragging, the objects ‘stick’ to the pen or control device. Once the user terminates the drag operation (e.g., by lifting the pen), the objects stay in their new location.” Moran col. 22 ll. 30–44.
Claim 11
Claim 11 is directed to a broader version1 of the method that the computing device of claim 1 performs. For this reason, claim 11 is rejected according to the same findings and rationale as provided above for claim 1.
Claim 12
Moran anticipates claim 12 because Moran explicitly discloses all of the elements that claim 12 inherits from claim 11, but then, under claim 12’s broadest reasonable interpretation, Moran does not need to disclose any of the remaining elements of claim 12 to reach a finding of anticipation. 
This is because “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). This doctrine applies to claim 12 as follows:
The step of “performing text reflow upon detection that said block is rescaled during a first edition operation” is contingent upon the condition precedent of “if a block containing text is selected using the first selection mode.” However, since the claim never affirmatively requires this condition precedent to occur (i.e., the claim fails to recite the affirmative step of “selecting a block containing text using the first selection mode), the contingency of “if a block containing text is selected using the 
Likewise, the step of “moving without rescaling each text element of said at least one input element” is buried under two unmet contingencies: (1) “if at least one input element containing text is selected using the second selection mode, said at least one input element comprising either a sub-part only of a predefined block or multiple predefined blocks,” and (2) “upon detection that said at least one input element is rescaled during a second edition operation.” Since neither conditions precedent are required to be met by the claim, the limitation contingent upon those conditions need not be disclosed to reach a finding of anticipation.
Claim 13
Moran anticipates claim 13 because Moran explicitly discloses all of the elements that claim 13 inherits from claim 11, but then, under claim 13’s broadest reasonable interpretation, Moran does not need to disclose any of the remaining elements of claim 13 to reach a finding of anticipation. 
This is because “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). This doctrine applies to claim 13 as follows:
The step of “performing text reflow” is contingent upon two conditions precedent: (1) “if a block containing text is selected using the first selection mode,” and (2) “upon
Likewise, the step of “rescaling each text element of said at least one input element” is buried under two unmet contingencies: (1) “if at least one input element containing text is selected using the second selection mode, said at least one input element comprising either a sub-part only of a predefined block or multiple predefined blocks,” and (2) “upon detection that said at least one input element is rescaled during a second edition operation.” Since neither conditions precedent are required to be met by the claim, the limitation contingent upon those conditions need not be disclosed to reach a finding of anticipation.
Claim 14
Claim 14 is directed to the method performed by the device of claim 10, and is therefore rejected according to the same findings and rationale as provided above for claim 10.
Claim 15
Claim 15 is directed to a computer readable medium encoded with the same instructions that the computer of claim 1 has encoded, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Moran as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0067640 A1 (“Jiang”).
Claim 5
Moran teaches the computing device of claim 1, 
wherein in the first selection mode, the first gesture is an interaction of a user’s body part 
The gesture/data entry module 43 will “interpret the individual stroke as a command gesture in response to some action taken by the user. Such an action may be exerting pressure on a button located near the grasping portion of the stylus 42.” Moran col. 7 ll. 30–35. 
As indicated above, Moran does not appear to explicitly anticipate the first gesture involving a direct interaction between the user’s body part and the input surface itself. 
wherein in the first selection mode, the first gesture is an interaction of a user’s body part with the input surface which is detected without causing generation of a stroke of digital ink on the display device.
Specifically, Jiang teaches an apparatus that “may switch between [a] writing mode and [an] editing mode in correspondence to predefined actions of the user,” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to predefine the command for entering Moran’s structured selection mode to include contacting a finger on a touch screen while the stylus pen is operating, as taught by Jiang. 
There would have had a reasonable expectation of success in making such a modification because Moran explicitly advises the skilled artisan that “[t]here are other means available to instruct the system to interpret a stroke as a command,” letting the skilled artisan know that the button mechanism is nonessential to Moran’s stylus. Moran col. 7 ll. 35–40. 
Furthermore, a skilled practitioner would have been motivated to make such a modification because this would make it possible to provide Moran’s stylus without a button, making it cheaper to manufacture. 
OTHER PRIOR ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
U.S. Patent No. 10,996,843 B2 appears to be one of the closest potential references for purposes of determining compliance with the doctrine against double patenting. However, while directed to a similar field of endeavor, the claims appear to be patentably distinct from the claims herein.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Unlike claim 1, it is sufficient in claim 11 to select at least one input element according merely to “any one of” the first or second selection mode, rather than both.